DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.   The Applicant argues on pages 7 and 8 of the Remarks that newly added limitation of “a ramp structure comprising a flat surface” to claims 1, 8 and 15 is not found in Schwarze.  The limitation of “flat surface” is new but is disclosed by prior art Park, as explained in the rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17, 18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarze (“Schwarze”) (U.S. Pub. 2012/0168469) in view of Park (U.S. Pub. 2007/0127978).
Regarding claim 1, Schwarze discloses a composition applicator tip (100) adapted to deliver a "rippled" bead (para. [0014]) of composition to a surface of a substrate, the composition applicator tip comprising: a hollow conduit structure (105) defining a pair of opposed openings (116, 103) and adapted to deliver the composition there through, wherein a first opening (116) of the pair of opposed openings is adapted to be coupled to a composition delivery vessel (313); and an end wall (108) enclosing a second opening of the pair of opposed openings, wherein the end wall defines an elongate slot (103) that is adapted to be disposed substantially parallel to the surface of the substrate in use and expel the composition there through, and wherein a portion of the end wall (108) disposed beneath the elongate slot has a height such that the composition falls by gravity a predetermined distance (from axis 106 to guide fin 112 or rounded ramp surface 108) to the surface of the substrate in use as the composition applicator tip is translated along the surface of the substrate.
Schwarze is silent in regards to a ramp structure comprising a flat surface on a lower portion of the hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate.
Park discloses a composition applicator tip (11A) with a hollow conduit structure adapted to be disposed at an angle to a surface of a substrate (11H) in use and expel the composition there through, the tip having a ramp structure (Fig. 21: 153) comprising a flat surface (which rests against slant plane 151) on a lower surface of the hollow conduit hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate. (¶ [0081])
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Schwarze by borrowing the teaching of Park’s ramp structure with flat surface “to maintain stable angular relationship with the workpiece.”  (Park: ¶ [0081])
Regarding claim 3, Schwarze discloses that the end wall defines a concave- outwards central dome structure disposed about the elongate slot.  (Seen in Fig. 3)
Regarding claim 4, Schwarze, as modified by Park, discloses a lower portion of the hollow conduit structure defines a fin structure (112) that is capable to contact the surface of the substrate along a seam in use and allows the composition applicator tip to be oriented with respect to the surface of the substrate as the composition applicator tip is translated along the surface of the substrate.
Regarding claim 5, Schwarze discloses the hollow conduit structure is adapted to be coupled to an adapter (threaded nozzle of cartridge seen in Fig. 6) coupled to the composition delivery vessel.
Regarding claim 8, Schwarze discloses a composition delivery vessel (313) adapted to deliver a "rippled" (para. [0014]) bead of composition to a surface of a substrate, the composition delivery vessel comprising: one or more composition storage vessels (313) adapted to collectively contain the composition; and a composition applicator tip (100) coupled to the one or more composition storage vessels, the composition applicator tip comprising: a hollow conduit structure (105) defining a pair of opposed openings and adapted to deliver the composition there through, wherein a first opening of the pair of opposed openings (116, 103) is adapted to be coupled to the one or more composition storage vessels; and an end wall (108) enclosing a second opening of the pair of opposed openings, wherein the end wall defines an elongate slot (103) that is adapted to be disposed substantially parallel to the surface of the substrate in use and expel the composition there through, and wherein a portion of the end wall (108) disposed beneath the elongate slot has a height such that the composition falls by gravity a predetermined distance (from axis 106 to guide fin 112 or rounded ramp surface 108) to the surface of the substrate in use as the composition applicator tip is translated along the surface of the substrate.
Schwarze is silent in regards to a ramp structure comprising a flat surface on a lower portion of the hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate.
Park discloses a composition applicator tip (11A) with a hollow conduit structure adapted to be disposed at an angle to a surface of a substrate (11H) in use and expel the composition there through, the tip having a ramp structure (Fig. 21: 153) comprising a flat surface (which rests against slant plane 151) on a lower surface of the hollow conduit hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate. (¶ [0081])
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Schwarze by borrowing the teaching of Park’s ramp structure with flat surface “to maintain stable angular relationship with the workpiece.”  (Park: ¶ [0081])
Regarding claim 10, Schwarze discloses that the end wall defines a concave- outwards central dome structure disposed about the elongate slot.  (Seen in Fig. 3)
Regarding claim 11, Schwarze, as modified by Park, discloses a lower portion of the hollow conduit structure defines a fin structure (112) that is capable to contact the surface of the substrate along a seam in use and allows the composition applicator tip to be oriented with respect to the surface of the substrate as the composition applicator tip is translated along the surface of the substrate.
Regarding claim 12, Schwarze discloses the hollow conduit structure is adapted to be coupled to an adapter (threaded nozzle of cartridge seen in Fig. 6) coupled to the composition delivery vessel.
Regarding claims 7, 14, and 20, Schwarze does not specify that the elongate slot has a width of between 5 mm and 50 mm but does disclose that “The user is thus provided with a repair nozzle in which the slit-shaped opening can be adapted, by cutting the jacket region to size, to the material bead to be dispensed” and “For the automotive sector in particular, a trapezoidal configuration of the jacket region has proven particularly advantageous, such that the jacket region can be cut to size in such a way that a width of between 1 cm (10 mm) and 12 cm (120 mm) can be established for the slit-shaped terminating opening”  (para. [0023]) and that the elongate slot has a width substantially parallel to the surface of the substrate (seen in Fig. 1).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to cut the slot as appropriate, such as between 5 mm and 50 mm, to the material bead to be dispensed.
Regarding claim 15, Schwarze discloses a composition delivery apparatus capable of the following steps during normal usage of the apparatus: composition application for delivering a "rippled" (para. [0014]) bead of composition to a surface of a substrate, the composition application method comprising: providing a composition delivery vessel (313) comprising one or more composition storage vessels (313) adapted to collectively contain the composition and a composition 17WO 2020/018561PCT/US2019/042037 applicator tip (100) coupled to the one or more composition storage vessels, the composition applicator tip comprising: a hollow conduit structure (105) defining a pair of opposed openings (116, 103) and adapted to deliver the composition there through, wherein a first opening (116) of the pair of opposed openings is adapted to be coupled to the one or more composition storage vessels (313); and an end wall (108) enclosing a second opening of the pair of opposed openings, wherein the end wall defines an elongate slot (103) that is adapted to be disposed substantially parallel to the surface of the substrate in use and expel the composition there through, and wherein a portion of the end wall disposed beneath the elongate slot has a height such that the composition falls by gravity a predetermined distance (from axis 106 to guide fin 112 or rounded ramp surface 108) to the surface of the substrate in use as the composition applicator tip is translated along the surface of the substrate; and expelling the composition from the hollow conduit structure and the elongate slot while holding the composition applicator tip at a predetermined angle and translating the composition applicator tip linearly or curvilinearly along the surface of the substrate.
Schwarze is silent in regards to a ramp structure comprising a flat surface on a lower portion of the hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate.
Park discloses a composition applicator tip (11A) with a hollow conduit structure adapted to be disposed at an angle to a surface of a substrate (11H) in use and expel the composition there through, the tip having a ramp structure (Fig. 21: 153) comprising a flat surface (which rests against slant plane 151) on a lower surface of the hollow conduit hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate. (¶ [0081])
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Schwarze by borrowing the teaching of Park’s ramp structure with flat surface “to maintain stable angular relationship with the workpiece.”  (Park: ¶ [0081])
Regarding claim 17, Schwarze discloses that the end wall defines a concave- outwards central dome structure disposed about the elongate slot.  (Seen in Fig. 3)
Regarding claim 18, Schwarze, as modified by Park, discloses a lower portion of the hollow conduit structure defines a fin structure (112) that is capable to contact the surface of the substrate along a seam in use and allows the composition applicator tip to be oriented with respect to the surface of the substrate as the composition applicator tip is translated along the surface of the substrate.
Regarding claim 21, Schwarze, as modified by Park, discloses the lower portion of the hollow conduit structure comprises a first angled flat surface (151) and a second angled flat surface (153 seen in Fig. 22) such that the first angled flat surface and the second angled flat surface each extends in a direction away from the flat surface adapted to contact the surface of the substrate in use.
Regarding claim 22, Schwarze, as modified by Park, discloses that the hollow conduit structure comprises two flat surfaces (Park: Fig. 22: 153, 155) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include three flat surfaces to improves stability, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI. B.
Regarding claim 23, Schwarze, as modified by Park, discloses the hollow conduit structure defines a fin structure (112) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to locate Park’s ramp structure opposite of the fin to avoid interference.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarze and Park as applied to claim 1 above, and further in view of Bates, et al. (“Bates”) (U.S. Pub. 2015/0129615).
Regarding claim 6, Schwarze is silent in regards that the hollow conduit structure comprises one or more internal protruding structures that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Bates discloses a composition applicator (30) adapted to deliver a composition to a surface of a substrate, the composition applicator comprising: a hollow conduit structure (36) defining an opening (30B) and adapted to deliver the composition there through.  Bates also discloses one or more internal protruding structures (38) that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Bates’ internal protruding structures with Schwarze’s hollow conduit structure to allow the user to automatically knead or mix the composition or to mix a multi-part composition prior to dispensing onto the substrate.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarze and Park as applied to claim 11 above, and further in view of Bates, et al. (“Bates”) (U.S. Pub. 2015/0129615).
Regarding claim 13, Schwarze is silent in regards that the hollow conduit structure comprises one or more internal protruding structures that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Bates discloses a composition applicator (30) adapted to deliver a composition to a surface of a substrate, the composition applicator comprising: a hollow conduit structure (36) defining an opening (30B) and adapted to deliver the composition there through.  Bates also discloses one or more internal protruding structures (38) that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Bates’ internal protruding structures with Schwarze’s hollow conduit structure to allow the user to automatically knead or mix the composition or to mix a multi-part composition prior to dispensing onto the substrate.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarze and Park as applied to claim 15 above, and further in view of Bates, et al. (“Bates”) (U.S. Pub. 2015/0129615).
Regarding claim 19, Schwarze is silent in regards that the hollow conduit structure comprises one or more internal protruding structures that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Bates discloses a composition applicator (30) adapted to deliver a composition to a surface of a substrate, the composition applicator comprising: a hollow conduit structure (36) defining an opening (30B) and adapted to deliver the composition there through.  Bates also discloses one or more internal protruding structures (38) that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Bates’ internal protruding structures with Schwarze’s hollow conduit structure to allow the user to automatically knead or mix the composition or to mix a multi-part composition prior to dispensing onto the substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/MJM/Examiner, Art Unit 3754                                                                                                                                                                                            
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        05/09/2022